

	

		II

		109th CONGRESS

		1st Session

		S. 1901

		IN THE SENATE OF THE UNITED STATES

		

			October 20, 2005

			Mr. Schumer (for himself

			 and Mrs. Clinton) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To designate the facility of the United States Postal

		  Service located at 567 Tompkins Avenue in Staten Island, New York, as the

		  Vincent Palladino Post Office.

	

	

		1.Vincent Palladino Post

			 Office

			(a)DesignationThe

			 facility of the United States Postal Service located at 567 Tompkins Avenue in

			 Staten Island, New York, shall be known and designated as the Vincent

			 Palladino Post Office.

			(b)ReferencesAny

			 reference in a law, map, regulation, document, paper, or other record of the

			 United States to the facility referred to in subsection (a) shall be deemed to

			 be a reference to the Vincent Palladino Post Office.

			

